Name: Council Regulation (EC) No 400/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Latvian waters
 Type: Regulation
 Subject Matter: Europe;  fisheries;  economic geography
 Date Published: nan

 No L 66/92 FENI Official Journal of the European Communities 6 . 3 . 97 COUNCIL REGULATION (EC ) No 400/97 of 20 December 1996 allocating, for 1997, catch quotas between Member States for vessels fishing in Latvian waters THE COUNCIL OF THE EUROPEAN UNION, Whereas additional conditions for the year-to-year management of TACs and quotas , in accordance with the provisions laid down in Article 2 of Council Regulation ( EC ) No 847/96 ( 4 ), were not agreed with Latvia ; Whereas , for imperative reasons of common interest, this Regulation will apply from 1 January 1997, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture f 1 ), and in particular Article 8 (4 ) thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission, Article 1 From 1 January to 31 December 1997, vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Latvia . Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the European Community and the Republic of Latvia ( 2 ), and in particular Articles 3 and 6 thereof, the Community and Latvia have held consultations concerning their mutual fishing rights for 1997 and the management of common living resources ; Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities that certain catch quotas for 1997 should be fixed for the vessels of the other Party ; Article 2 The financial contribution provided for in Article 4 of the Agreement on fisheries relations between the European Community and the Republic of Latvia shall be set for the period referred to in Article 1 at ECU 534 300, payable to an account designated by Latvia . Article 3 Stocks referred to in the Annex shall not be subject to the conditions laid down in Articles 2 , 3 and 5 ( 2 ) of Regulation ( EC ) No 847/96 . Whereas the necessary measures should be taken to implement, for 1997, the results of the consultations held with Latvia ; Whereas to ensure efficient management of the catch possibilities available in Latvian waters, quotas should be allocated among Member States in accordance with Article 8 of Regulation (EEC ) No 3760/92 ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation ( EEC ) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ( 3 ); Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities or on the day of entry into force of the Agreement on fisheries relations between the European Community and the Republic of Latvia , signed on 19 December 1996 , whichever is the later . It shall apply from 1 January 1997 .(') OJ No L 389 , 31 . 12 . 1992 , p. 1 . Regulation as amended by the 1994 Act of Accession . ( 2 ) OJ No C 276 , 21 . 9 . 1996 , p. 9 . ( ? ) OJ No L 261 , 20 . 10 . 1993 , p. 1 . ( 4 ) OJ No L 115 , 9 . 5 . 1996 , p. 3 . 6 . 3 . 97 1 EN Official Journal of the European Communities No L 66/93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT ANNEX Allocation of Community catch quotas in Latvian waters for 1997 (in metric tonnes , fresh and round weight; for salmon: numbers of individual fish) Species ICES division Community catch quotas Quotas allocated to Member States Cod III ( d ) 1 073 Denmark Finland Germany Sweden 400 172 179 322 Herring III ( d ) 1 200 Denmark Finland Germany Sweden 572 0 430 198 Salmon III ( d ) 6 000 Denmark Finland Germany Sweden 2 334 2 245 260 1 161 Sprat III ( d ) 19 500 Denmark Finland Germany Sweden 11 343 0 3 015 5 142